Citation Nr: 1438187	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to June 1979 and from October 1981 to October 1995.  
This case initially came before the Board of Veterans Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

An August 2013 rating decision granted entitlement to service connection for sciatica of the right leg, entitlement to service connection for sciatica of the left leg, and entitlement to service connection for degenerative disc and joint disease of the lumbar spine.  Sciatica of each leg was assigned a separate 20 percent rating and low back disability was assigned a 10 percent rating, each effective February 27, 2013.  The Veteran was notified of this action later in August 2013.  It was subsequently determined by VA that the grants of service connection in August 2013 were in error, and a March 2014 rating decision proposed to sever service connection for sciatica of the right leg, for sciatica of the left leg, and for degenerative disc disease of the lumbar spine.  The Veteran was notified of the proposed severance by VA letter in April 2014.  

In the July 2014 Informal Appeal on behalf of the Veteran, the Veteran's representative addresses several issues that are not on appeal including whether the proposed severance of entitlement to service connection for sciatica of the right leg based on CUE is warranted, whether the proposed severance of entitlement to service connection for sciatica of the left leg based on CUE is warranted, whether the proposed severance of entitlement to service connection for degenerative disc disease of the lumbar spine based on CUE is warranted,  and entitlement to an increased rating for service-connected chip fracture of the left middle finger.  The Board granted the Veteran's claim for a compensable evaluation for a chip fracture of the left middle finger in October 2012.  The decision was not appealed to the Court of Appeals for Veterans Claims and there is no current appeal pending on that issue.  

With respect to the proposed severances of service connection, a notice of disagreement was received on behalf of the Veteran in May 2014.  However, as noted in a July 2014 VA letter to the Veteran, a rating decision severing service connection for right sciatic, left sciatica, and degenerative disc disease of the lumbar spine has not been promulgated.  Consequently, the Veteran is currently service connected for these disabilities, and a notice of disagreement is not appropriate.  Because service connection for sciatica of the right leg, sciatica of the left leg, and degenerative disc disease of the lumbar spine has not been severed there is no final rating decision to be appealed.  In the event that a final rating decision is issued, the decision can be appealed at that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An August 2013 rating decision denied entitlement to service connection for PTSD, and the Veteran was notified of the denial later in August 2013.  A timely notice of disagreement to the denial of service connection for PTSD was received by VA in March 2014.  However, no Statement of the Case has been promulgated on this issue.  Consequently, the Board is obligated to remand this issue to the RO for the issuance of a Statement of the Case and notification of the Veteran's appellate rights. See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO must issue a Statement of the Case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for PTSD. 38 C.F.R. § 19.26 (2013).  The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


